Citation Nr: 1704682	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-36 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability with radiculopathy.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability with radiculopathy.  

3.  Entitlement to service connection for a cervical spine disability with radiculopathy.

4.  Entitlement to service connection for a lumbar spine disability with radiculopathy.

5.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1967.  He served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA) which determined that new and material evidence had not been receive to reopen the claims of service connection for "lumbar and cervical disc disease with radiculopathy."  The Veteran appeared at a March 2016 hearing before the undersigned Veterans Law Judge at the Los Angeles, California, Regional Office (RO).  A hearing transcript is of record.

In May 2016, the Board determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for both a cervical spine disability and a lumbar spine disability.  The Board also remanded the claim for service connection for hepatitis C.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  

In November 2016, the Court granted the Parties' Joint Motion for Partial Remand; vacated that portion of the May 2016 Board decision which determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for both a cervical spine disability and a lumbar spine disability; and remanded those issues to the Board for compliance with the Joint Motion.  

The Veteran's appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).  

The claims for service connection for a cervical and lumbar spine disabilities and for hepatitis C are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A July 1995 rating decision denied service connection for cervical spine degenerative disc disease with radiculopathy.  The Veteran did not submit a timely notice of disagreement.  

2.  The July 1995 rating decision denying service connection for cervical spine degenerative disc disease with radiculopathy is final.  

3.  A July 1995 rating decision denied service connection for lumbar spine degenerative disc disease with radiculopathy.  The Veteran did not submit a timely notice of disagreement.  

4.  The July 1995 rating decision denying service connection for lumbar spine degenerative disc disease with radiculopathy is final.  


CONCLUSIONS OF LAW

1.  The July 1995 rating decision denying service connection for cervical spine degenerative disc disease with radiculopathy is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

2.  New and material evidence to reopen the claim of entitlement to service connection for cervical spine degenerative disc disease with radiculopathy has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2016).  

3.  The July 1995 rating decision denying service connection for lumbar spine degenerative disc disease with radiculopathy is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

4.  New and material evidence to reopen the claim of entitlement to service connection for lumbar spine degenerative disc disease with radiculopathy has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A rating decision is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error where a notice of disagreement or material evidence was not received within one year of notification of the decision.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.300, 20.1103 (2016).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  There is a low threshold to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2016).  

A July 1995 rating decision denied service connection for lumbar and cervical disc disease with radiculopathy based on a finding that the available scientific and medical evidence did not support the conclusion that the conditions at issue were associated with herbicide exposure and there was no other basis for service connection.  The Veteran was informed in writing of that decision and his appellate rights in July 1995.  He did not submit a timely notice of disagreement with the July 1995 rating decision or submit material evidence within one year of that decision.  

At the time of the July 1995 rating decision, the evidence included the Veteran's service medical records which did not refer to a spinal disability or other abnormalities.  The Veteran's service separation form indicates that the Veteran served with an Army field artillery unit in the Republic of Vietnam.  Private clinical documentation dated in April 1995 indicates that the Veteran was diagnosed with "lumbar & cervical disease with radiculopathy."  

New and material evidence pertaining to the issue of service connection for cervical spine degenerative disc disease with radiculopathy and lumbar spine degenerative disc disease with radiculopathy was not received by VA or constructively in its possession within one year of written notice to the Veteran of the July1995 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b) (2016).  

The additional evidence received since the July 1995 rating decision includes additional service personnel records, VA examination and clinical documentation, private clinical documentation, the transcript of the March 2016 Board hearing, and written statements from the Veteran.  At the Board hearing, the Veteran testified that he had initially experienced neck and low back problems in 1967 shortly prior to service separation.  The accredited representative clarified that the Veteran had aches and pains due to lifting heavy equipment, moving the gun around in position, and occasionally strained his back.  The Board finds that the March 2016 Board hearing transcript is of such significance that it raises a reasonable possibility of substantiating the claims.  As new and material evidence has been received, the claims of entitlement to service connection for cervical and lumbar spine disabilities are reopened.  To that extent only, the appeal is granted.


ORDER

New and material evidence having been received, the claim for service connection for cervical spine degenerative disc disease with radiculopathy is reopened.  

New and material evidence having been received, the claim for service connection for lumbar spine degenerative disc disease with radiculopathy is reopened.  


REMAND

The Veteran asserts that service connection for cervical spine and lumbar spine disabilities is warranted as the claimed disabilities were incurred due the strenuous activities associated with combat-related duties as a cannoneer in the Republic of Vietnam.  The accredited representative requested that the appeal be remanded to the RO so that the Veteran may be provided a VA spine examination which addresses the relationship between diagnosed recurrent cervical and lumbar spine disabilities and combat-related activities during service.  

In the case of any Veteran who engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by that service satisfactory lay or other evidence of service incurrence or aggravation of that injury or disease, if consistent with the circumstances, conditions, or hardships of that service, notwithstanding the fact that there is no official record of incurrence or aggravation in service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of the injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2014).  

The clinical documentation of record shows that the Veteran was diagnosed with recurrent cervical spine and lumbar spine disabilities including degenerative disc disease.  The Veteran has not been provided a VA examination which addresses the relationship, if any, between the diagnosed cervical spine and lumbar spine disabilities and active service, including his combat experiences as an artilleryman.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtain an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that a VA spine examination would be helpful in resolving the issues raised by this appeal.  

VA clinical documentation dated after July 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.

1.  Contact the Veteran and request that he provide information as to all post-service treatment of the recurrent cervical spine and lumbar spine disabilities, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran provided after July 2016.  

3.  Schedule the Veteran for a VA spine examination to assist in determining the nature and etiology of any identified cervical spine and lumbar spine disabilities and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all cervical and lumbosacral spine disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified cervical spine or lumbosacral spine disabilities had their onset during active service or are related to any incident of service?  

4.  Complete the development of the claim for service connection for hepatitis C, as requested in the May 2016 Board remand.

5.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


